NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABIER HESMI MONGE; CANDELARIA No. 18-73471
LOPEZ MORALES,
                               Agency Nos. A206-270-449
           Petitioners,                     A206-270-443

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Gabier Hesmi Monge and Candelaria Lopez Morales, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part

the petition for review.

      Petitioners do not meaningfully challenge the agency’s determination that

they failed to establish that the harm they suffered or fear in Mexico was or would

be on account of a protected ground. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3

(9th Cir. 2011) (a petitioner waives an issue by failing to raise it in the opening

brief). Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of petitioners’ CAT claim

because they failed to show it is more likely than not they will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not establish

the necessary state action for CAT relief).

      We lack jurisdiction to consider petitioners’ contentions regarding IJ error or

persecution based on political opinion because they did not exhaust them before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    18-73471